DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt for request for extension of time, response to restriction requirement and remarks filed 11/25/2020.
Receipt is also acknowledged for preliminary amendment filed 07/10/2020 and IDS filed 05/09/2018, 04/16/2020 and 12/16/2020.
Claims 1-17 are canceled.   
New claims 18-34 are added and pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 18-32, in the reply filed on 11/25/2020 is acknowledged.  The traversal is on the ground(s) that the International Searching Authority did not reject the claims for lack of unity, and that all independent claims recite common element, the dye and that because the Groups share a common element, a search for Group I would also yield art pertinent to Groups II and III.   Further, applicant traverses the election of species because of the same arguments presented for the rejection.   However applicant elected the specie of compound 1 of claim 29.   This is not found persuasive because first, at least claim 29 has 5 compounds that are compounds of formula I; also the finding of lack of unity to support the restriction requirement is not a rejection but that the cationic direct dye, 
Because claims 33 and 34 which would have been withdrawn from consideration under 37 CFR 1.142 have been rejoined with claims 18-32 and examined.
Therefore, the restriction requirement as set forth in the Office action mailed on 08/27/2020 is hereby withdrawn.   In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is a 371 of PCT/EP2018/07755 filed 11/14/2016 and which claims benefit of French application 1560806 filed 11/12/2015.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-25, 30, 31, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Greaves (US 8,840,684 B2 cited on 1449).
Greaves discloses process for dyeing keratin fibers where the process comprises applying at least one cationic direct dye to the fibers; the direct dye has formula I:
A-(X)p-Csat-S-U
Where U is a) –S –C’sat-(X’)p-A’ and b) –Y;
A and A’ are identical or different and represent at least one cationic chromophore;
Y represents i) hydrogen atom; or ii) a thiol-function protecting group;
X and X’ are identical or different and represent linear or branched, saturated or unsaturated divalent C1-C30 hydrocarbon-based chain, optionally interrupted and/or optionally terminated at one or both of its ends with one or more divalent groups or combinations thereof chosen from:
- N(R)- , - N(R)(R)- , - O- , - S- , -CO- ,
- SO2- with R, which may be identical or different,
chosen from a hydrogen and a C1-C4 alkyl, hydroxyalkyl
or aminoalkyl radical;

fused or non-fused (hetero)cyclic radical optionally
comprising one or more identical or different, optionally
substituted heteroatoms;
p and p', which may be identical or different, are equal to 0 or 1;
Csat- and C’sat may be identical or different, represent 
an optionally cyclic, optionally substituted linear or branched C1-C18 alkylene chain (See the whole document with emphasis on the abstract, column 2, lines 5-39; claim 1).
Therefore, for Claims 18 and 33, the process of applying to keratin fibers the cationic direct dye described above anticipates the claims.
For claim 19, when U is –S –C’sat-(X’)p-A’, then the direct dye of formula 1 is 
A-(X)p-Csat-S-–S –C’sat-(X’)p-A’ with A=A’, X=X’ and Csat = C’sat- (column 8, line 45; column 13, lines 41-44, claim 2).
For claim 20, when the direct dye of formula 1 is a thiol dye, Y is hydrogen (a least column 8, lines 55-57).
For claim 21, when Csat and C’sat- are the same or identical, they are selected from 
–(CH2)k- and where k is an integer ranging from 1-8 (claim 3; column 12, lines 29-32), then claim 21 is anticipated.
For claim 22, X and X’ may be identical or different and represent the following:
representing the following sequence:
-(T)t-(Z)z-(T')t’-
with the sequence linked in formula (I) symmetrically as follows:
sat (or C'sat)-(T)t -( Z)z -(A or A');
in which:
T and T', may be identical or different, and represent one or more radicals or
combinations thereof chosen from: -O-; -S-; -N(R)-; -N+(R)(RO)-; -S(O)-; -S(O)2-; -C(O)-; where R, RO may be identical or different, and represent a hydrogen atom, a C1-C4 alkyl radical, C1-C4 hydroxyalkyl radical, or an aryl(C1-C4)alkyl radical; and a cationic or non-cationic heterocycloalkyl or heteroaryl radical;
the indices t and t', may be identical or different, and are equal to 0 or 1;
Z represents:
    -(CH2)m- radical with m being an integer between 1 and 8;
    -(CH2CH2O)q- or -(OCH2CH2)q-  in which q is an integer between 1 and 5 inclusive;
     an aryl, alkylaryl or arylalkyl radical in which the alkyl radical is C1-C4 and
     the aryl radical is C6, optionally substituted with at least one group SO3M
     with M representing a hydrogen atom, an alkali metal or an ammonium
     group substituted with one or more identical or different, linear or branched
     C1-C18 alkyl radicals optionally bearing at least one hydroxyl;
     z is O or 1. (See column 12, lines 33-67; column 13, lines 1-5; claim 4).
For claim 23, Greaves teaches that the cationic chromophores are derived from acridines, acridones, anthrapyrimidines, anthroanthrones, … xanthenes (paragraph bridging columns 13 and 14; column 17, lines 51-63).
For claim 24, Greaves chooses the chromophores from II through V’:  
(*)-Het+-C(Ra)= N- N(R b)-Ar, Q- (II)	   Q-, Het+-C(Ra)= N- N(R b)-Ar'-(*)	(II’)

(*)-Het+-N(Ra)- N= C(R b)-Ar, Q- (III)	   Q-, Het+-N(Ra)- N=C(R b)-Ar'-(*)	(III’)


(*)-Het+-N=N-Ar,Q- (IV)			   Q-, Het+-N= N-Ar'-(*)	(IV’)

(*)-Ar+-N=N-Ar”, Q- (V)			    Q-, Ar+-N= N-Ar”-(*)	(V’)

 Wherein 
	Het+-is a “cationic heteroaryl radical, preferentially bearing an endocyclic cationic charge such as imidazolium, indolium or pyridinium, optionally substituted, preferentially with one or more (C1-C8) alkyl groups 
			.
			.
			.
	(*) represents part of the chromophore linked to the rest of the molecule of formula (I);” 
(paragraph bridging columns 15 and 16; claim 6).   For the requirement that one of Het+, Ar+, Ar and Ar’ bears at least one linear or branched or saturated or unsaturated (C10-C30) aliphatic chain, the Ar+, is preferentially bearing tri(C1-C8) alkylammonium such that tri (C8) would be a (C24) aliphatic group.
For claim 25, the chromophores disclosed in Greaves are:

    PNG
    media_image1.png
    210
    632
    media_image1.png
    Greyscale

 	and

    PNG
    media_image2.png
    272
    689
    media_image2.png
    Greyscale

 See column 16, lines 29-67 and column 17, lines 1-3 with R1, R2, R3 and R4 defined in column 16, lines 52-67 and column 17, lines 1-3; C2 is one of C1-C4 and is also one of C2-C30 anticipating R1 and R2 of the claim; R4 is C1-C8 and these are any one of the C1-C30 for R’4; NR2R3 anticipate Ra = NR2R3   These chromophores anticipate the chromophores in claim 25.
For claim 27, at least the below disulfide dyes (compounds VIII, VIII’ and IX in columns 19 and 20, column 25, line 15 to column 28, line 50; claim 10) anticipate the recited dyes: 

    PNG
    media_image3.png
    840
    1248
    media_image3.png
    Greyscale

For claim 34, the composition of Greaves containing the direct dye of formula 1 (column 8, lines 4-24) anticipates claim 34.
For claims 30 and 31, the process of Greaves does not use reducing agent (see at least claim 15) and does not use chemical oxidizing agent (see at least claim 16) 
Therefore, Greaves anticipates claims 18-25, 30-31 and 33-34 by teaching all the elements of claims 1-25, 30-31 and 33-34.

Guerin et al. (US 9.265,705) is of equal significance as Greaves (US 8,840,684 B2) in that Guerin teaches process of dyeing keratin fibers (see the whole document with emphasis on 
A-(X)p-Csat-S-U
Where U is a) –S –C’sat-(X’)p-A’ and b) –Y;
A and A’ are identical or different and represent at least one cationic chromophore;
Y represents i) hydrogen atom; or ii) a thiol-function protecting group;
X and X’ are identical or different and represent linear or branched, saturated or unsaturated divalent C1-C30 hydrocarbon-based chain, optionally interrupted and/or optionally terminated at one or both of its ends with one or more divalent groups or combinations thereof chosen from:
- N(R)- , - N(R)(R)- , - O- , - S- , -CO- ,
- SO2- with R, which may be identical or different,
chosen from a hydrogen and a C1-C4 alkyl, hydroxyalkyl
or aminoalkyl radical;
an aromatic or non-aromatic, saturated or unsaturated,
fused or non-fused (hetero)cyclic radical optionally
comprising one or more identical or different, optionally
substituted heteroatoms;
p and p', which may be identical or different, are equal to 0 or 1;
Csat- and C’sat may be identical or different, represent 
an optionally cyclic, optionally substituted linear or branched C1-C18 alkylene chain (See the whole document with emphasis on the abstract; claims 1-11, 20-23, 25 and 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 26-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (US 8,840,684 B2 cited on 1449) as applied to claim 18.
Greaves has been described above to anticipate claim 18.   The difference between claims 26-29 is the difference in the length of the carbon groups of the chromophore molecules in the direct dye used to dye the keratin fibers.   These variations represent derivatives of the chromophores, Basic Red 22, Basic Red 76, Basic yellow 57, Basic Red 51, Basic Yellow 87, Basic Yellow 57 and others (see column 14, lines 19-67; column 17, lines 4-47).   Therefore, at 
For claim 32, Greaves does not specifically say that application of the dyes protects keratin fibers.   However, the process of protecting keratin fibers involves applying to the keratin fibers, at least one dye of formula (I): A-(X)p-Csat-S-U with the various parameters of A, X, Csat, and U as defined previously.   Protecting the keratin fibers is the effect of the applied direct dye.   Therefore, at the effective date of the invention, the artisan would have expected that application of the direct dye of Greaves to karatin fibers would have resulted in protecting the keratin fiber.   Therefore, it would have been obvious to the artisan that the keratin fibers would be protected by the application of the direct dye of Greaves to the keratin fibers.  
Greaves renders claims 26-29 and 32 prima facie obvious. 

  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, 15 and 16 of U.S. Patent No. 8,840,684 B2. Although the while at least issued claims 1-8 are not word for word, the process of issued claim 1 anticipates examined claim 18.   Further, the composition used in the process of issued claim 1 anticipates that composition in examined claim 34 and the direct dye used in the process of issued claim 1 anticipates the direct dye product of examined claim 33.   Further claims 15 and 16 anticipate examined claims 30 and 31. 
For claims 26, 27 and 29, the difference is that the Ra group on the five membered rings of the basic red and basic orange of the issued claims is methyl while it is a C10 minimum.   However, the longer chain of the R group represents derivative of the chromophore of the dyes.   There is no demonstration that dyes/chromophores having carbon chains longer than 6 cannot be used in the in the direct dyes.   Therefore it would have been obvious to use derivatives of the chromophores in claim 8 in the cationic dyes of claims 10 and 11.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 20 and 22-23 of U.S. Patent No. 9,265,705 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while at least issued claims 20 are not word for word, the process of issued claim 20 anticipates examined claim 18.   Further, the composition used in issued claim 1 anticipates the composition in examined claim 34 and the direct dye used in the process of issued claim 20 and issued composition 1 anticipates the direct dye product of examined claim 33.    
For claims 26, 27 and 29, the difference is that the Ra group on the five membered rings of the basic red and basic orange of the issued claims is methyl while it is a C10 minimum.   However, the longer chain of the R group represents derivative of the chromophore of the dyes.   .

Claims 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 29, 38 and 39 of co-pending Application No. 16/611,437 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process of co-pending claim 21 anticipates the examined process of claim 18; the dye of co-pending claim 26 anticipates the dye of examined claim 23; for claim 32, it would be expected that application of the dye composition would protect keratin fibers because protecting keratin fibers is the effect of the applied dye; the direct dye of co-pending claims 21 and 38 anticipates the direct dye of examined claim 33; the composition of co-pending claim 39 anticipates examined claim 34.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
No claim is allowed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613